DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 05/23/2022 is acknowledged.
Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/23/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,732,102 to Ohno et al. (hereinafter Ohno).

Regarding independent claim 1, Ohno teaches an optical apparatus comprising: 
a lighting unit that emits illumination rays (light source 10, see Fig. 1); 
an imaging unit that includes a wavelength selecting unit including a plurality of wavelength selection regions through which the illumination rays reflected by a surface of an object or the illumination rays transmitted through the surface pass and a sensor configured to receive the illumination rays passing through the wavelength selecting unit (image sensor 20 receives rays from light source 10 passing through the surface of test object 60 and a wavelength selecting aperture, see col. 3 lines 45-55); and 
a processor (processing circuit 50, see col. 6 lines 41-44 and Fig. 1), 
wherein the plurality of wavelength selection regions includes a first wavelength selection region and a second wavelength selection region (first and second wavelength selection regions, see col. 4 lines 60-67 and col. 5 lines 48-51), 
the first wavelength selection region converts a first ray passing through the first wavelength selection region among the illumination rays into a first selected ray whose dominant wavelength is a first wavelength (first wavelength selection region coverts the first ray, see col. 4 lines 60-67 and col. 5 lines 48-51), 
the second wavelength selection region converts a second ray passing through the second wavelength selection region among the illumination rays into a second selected ray whose dominant wavelength is a second wavelength different from the first wavelength (second wavelength selection region coverts the second ray see col. 4 lines 60-67 and col. 5 lines 48-51), 
the sensor is able to acquire color phase information indicating color phases of the first selected ray and the second selected ray (magnitude of a time-series change of the light beam is calculated by the processor from the data of the sensor, hence the color phase information, see col. 6 lines 48-52), and 
the processor is configured to estimate a ray direction of the first ray and a ray direction of the second ray based on the color phase information and a relative position of the wavelength selecting unit in the imaging unit (deflection angle of light beams is calculated by the processor, see col. 6 lines 48-52).

Regarding claim 2, Ohno teaches the optical apparatus according to claim 1, further comprising: 
a positioning unit, wherein the imaging unit includes a first imaging optical element through which the illumination rays reflected by the surface or the illumination rays transmitted through the surface pass (the positioning unit is not shown, however its clear that the system can be positioned for the different test objects, the system include first optical element 30, see Fig. 1), 
the illumination rays passing through the first imaging optical element are incident to the wavelength selecting unit (rays are incident on the optical element and the aperture, see Fig. 1), and 
the positioning unit determines a directly-facing relationship between the illumination rays and an optical axis of the first imaging optical element (positioning of the aperture and optical lens element are determined, see col. 6 lines 22-40).

Regarding claim 3, Ohno teaches the optical apparatus according to claim 1, wherein the lighting unit includes: 
a light emitting unit from which the illumination rays are emitted (LED, see col. 3 lines 45-55); and 
an imaging optical element that makes the illumination rays emitted from the light emitting unit parallel (apertures make the light rays parallel, see col. 21 lines 5-8).

Regarding claim 4, Okuyama teaches the optical apparatus according to claim 2, wherein the wavelength selecting unit is arranged on a focal plane of the first imaging optical element (aperture 31 is arranged in the focal plane, see col. 4 lines 29-32).

Regarding claim 5, Okuyama teaches the optical apparatus according to claim 2, wherein the lighting unit includes: 
a light emitting unit from which the illumination rays are emitted (LED, see col. 3 lines 45-55); 
a second imaging optical element that makes the illumination rays emitted from the light emitting unit parallel (aperture 41, see Fig. 1); and 
a positioning unit (the positioning unit is not shown, however its clear that the system can be positioned for the different test objects, see Fig. 1), and 
the positioning unit is able to incline ray directions of the parallel rays with respect to an optical axis of the second imaging optical element (positioning of the aperture and optical lens element are determined, see col. 6 lines 22-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698      


/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698